DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to an austenitic heat-resistant steel weld metal.
Group II, claim(s) 8, drawn to a method for manufacturing a weld material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an austenitic heat resistant steel weld metal as described by the below table and equation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nishiyama et al. (JP 2015/137419 A machine translation), hereinafter Nishiyama.  Nishiyama teaches an austenite stainless steel weld joint with a chemical composition by mass (Abstract) that is used in high heat environments (Pg. 13 [4]; i.e. heat resistant) as described in the below table and equation.
Table

Cl. 1 mass%
Mass %( Pg. 5 [5])+
Citation
Average of overlapped range
C
0.06-0.14
Most preferably 0.01-0.12 
Pg. 5 [7]

Si
0.1-0.6
Most preferably 0.12-08
Pg. 5 [8]
0.36
Mn
0.1-1.8
Most preferably 0.5-2.0
Pg. 5 [9]-Pg. 6 [1]

P
≤ 0.025
---*


S
≤ 0.003
---*


Ni
25-35
Preferably 6-30
Pg. 6 [3]

Cr
20-24
Most preferably 16-26
Pg. 6 [2]

W
4.5 < W ≤ 7.5
Most preferably 0.15-10
Pg. 7 [1]
6
Nb
0.05-0.5
0.03-1.0
Pg. 7 [4]
0.28
V
0.05-0.4
0.03-0.8
Pg. 7 [4]
0.23
N
0.1-0.35
Most preferably 0.01-0.27
Pg. 6 [4]
0.19
Al
≤ 0.08
Most preferably 0.0005-0.2
Pg. 8 [1]

O
≤ 0.08
---*


B
0.0005-0.005
0.0005-0.015
Pg. 8 [1]
0.0028
Ti
≤ 0.25
0.03-0.4
Pg. 7 [4]

Cu
≤ 4
Most preferably 0.15-4
Pg. 7 [1]

Co
≤ 2
---*


Mo
≤ 2
Most preferably 0.15-5
Pg. 7 [1]

Ta
≤1 
Most preferably 0.15-4.5
Pg. 7 [1]

Ca
≤ 0.02
Most preferably  0.0005-0.015
Pg. 8 [1]

Mg
≤ 0.02
Most preferably 0.0005- 0.015
Pg. 8 [1]

REM
≤ 0.06 
Most preferably 0.00005-0.07
Pg. 8 [1]


Balance
Balance
cl. 1


*Known impurity of steel, obvious to one of ordinary skill in the art to approach 0
+In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

Equation 	fn1: 10 ≤ 10(Nb+V) + 1.5W + 20N + 1500B-25Si
fn1: 10 ≤ 10(0.28+0.23) + 1.5(6) + 20(0.19) + 1500(0.0028) -25(0.36)
fn1: 10 ≤ 5.1 + 9 + 3.8 + 4.2 -9
fn1: 10 ≤ 13.1 (condition met) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784